In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-18-00021-CR



          RANDALL GREENOUGH, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



         On Appeal from the 402nd District Court
                  Wood County, Texas
              Trial Court No. 22,721-2015




      Before Morriss, C.J., Moseley and Burgess, JJ.
      Memorandum Opinion by Chief Justice Morriss
                                     MEMORANDUM OPINION
        Randall Greenough was charged in six separate indictments with four charges of

aggravated sexual assault of a child and two charges of indecency with a child by sexual contact.1

A jury found him guilty of all six offenses. As to each conviction, the jury assessed Greenough’s

punishment as ninety-nine years’ confinement in prison, along with a $10,000.00 fine. The trial

court ordered Greenough’s sentences to run consecutively.

        Greenough has filed a single brief in which he raises an issue common to all of his appeals,2

maintaining that the State’s argument was egregious and that the trial court’s instruction to

disregard his comments did not cure the alleged defect. We addressed this issue in detail in our

opinion of this date in Greenough’s appeal in cause number 06-18-00020-CR. For the reasons

stated therein, we affirm the trial court’s judgment in this cause number.

        The trial court’s judgment is affirmed.




                                                     Josh R. Morriss, III
                                                     Chief Justice

Date Submitted:           June 7, 2018
Date Decided:             July 13, 2018

Do Not Publish

1
 In this case, the State indicted Greenough, in trial court cause number 22,721-2015, with the offense of aggravated
sexual assault of a child, alleging that on July 30, 2015, Greenough “did then and there intentionally or knowingly
cause the penetration of the female sexual organ of [Ginny], a child who was then and there younger than 17 years of
age and not the spouse of the defendant, by defendant’s finger.”
2
 Greenough appeals from four convictions of sexual assault of a child and two convictions of indecency with a child
in our cause numbers 06-18-00019-CR through 06-18-00024-CR.

                                                         2